[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                            No. 11-14372              MAY 2, 2012
                                        Non-Argument Calendar          JOHN LEY
                                      ________________________          CLERK

                            D.C. Docket No. 6:10-cv-01330-GAP-DAB



ZINNIA I. CHEN,

lllllllllllllllllllllllllllllllllllllll                          lPlaintiff-Appellant,

                                               versus



SIEMENS ENERGY INCORPORATED,

llllllllllllllllllllllllllllllllllllllll                         Defendant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                            (May 2, 2012)

Before DUBINA, Chief Judge, JORDAN and ANDERSON, Circuit Judges.
PER CURIAM:

      Appellant Zinnia Chen, proceeding pro se, appeals the district court’s

dismissal of her 42 U.S.C. § 2000e-2(a) (“Title VII”) employment discrimination

lawsuit. Chen filed her Title VII action against her former employer, Siemens

Energy Inc., alleging that Siemens had discriminated against her in promotion

decisions on account of her being an asian woman. The district court dismissed

Chen’s claim for lack of standing, upon learning that Chen, after filing her Title

VII claim, had filed a petition for bankruptcy under Chapter 7, and thus, the

bankruptcy trustee was the only party with standing to prosecute the Title VII

claim. Chen argues on appeal that this dismissal was in error.

      The existence of standing “is a jurisdictional prerequisite to suit in federal

court.” Alabama v. United States Envtl. Prot. Agency, 871 F.2d 1548, 1554 (11th

Cir. 1989). We review a district court’s dismissal for lack of subject matter

jurisdiction de novo. Sinaltrainal v. Coca-Cola Co., 578 F.3d 1252, 1260 (11th

Cir. 2009).

      The commencement of a bankruptcy case creates an estate comprised of

virtually all of the debtor’s assets. 11 U.S.C. § 541(a)(1). The Bankruptcy Code

defines the estate to include “all legal or equitable interests of the debtor in

property as of the commencement of the case.” 11 U.S.C. § 541(a)(1). This

                                           2
includes all pre-petition causes of action. Parker v. Wendy’s Int’l., Inc., 365 F.3d

1268, 1272 (11th Cir. 2004); Barger v. City of Cartersville, 348 F.3d 1289, 1292

(11th Cir. 2003). Accordingly, the trustee, as the representative of the bankruptcy

estate, becomes the only party with standing to bring a cause of action that belongs

to the estate. Parker, 365 F.3d at 1272; Barger, 348 F.3d at 1292. Unless the

cause of action is abandoned pursuant to 11 U.S.C. § 554, the rights of the debtor

in that cause of action are extinguished. Parker, 365 F.3d at 1272. Property not

abandoned under § 554 that is not administered during bankruptcy proceedings

remains in the estate. 11 U.S.C. § 554(d). Where a debtor fails to list an interest

on the bankruptcy schedules, that interest remains in the bankruptcy estate.

Parker, 365 F.3d at 1272.

      Here, we conclude that Chen’s Title VII claim became part of her bankruptcy

estate upon the filing of her Chapter 7 petition. At that point, Chen lost standing, and

the bankruptcy trustee became the only party with standing to bring the Title VII

claim, unless the trustee later abandoned the claim from the estate, which has not

occurred. Accordingly, we affirm the district court’s judgment of dismissal.

      AFFIRMED.




                                           3